Citation Nr: 1740867	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar/manic condition and depression.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1979 to March 1982.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include a bipolar/manic condition and depression.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was scheduled to testify at a Board hearing in March 2017, but he did not report to the hearing as scheduled.  His hearing request is therefore considered withdrawn.  38 C F R § 20 704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's bipolar disorder is related to his active military service.  


CONCLUSION OF LAW

Bipolar disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran contends that he has an acquired psychiatric disorder that is associated with his military service.  The evidence before the Board includes records that show treatment for various mental health conditions.  Specifically, the Veteran's treatment records consist of diagnoses of depression, bipolar disorder, and PTSD.  

The Veteran received an early discharge from service in the United States Navy in March 1982.  As reason for separation, the Veteran's DD214 states that the Veteran was a "burden to command."  The Veteran contends that the underlying reasoning behind this form of discharge was a result of him having had an acquired psychiatric disorder.  See November 2013 VA Form 9.  

In a July 2012 VA psychiatric note, the Veteran's psychiatrist opined that it was more likely than not that the Veteran's being labeled as a "burden to command" as reason for being prematurely discharged from military service was due to behaviors that were symptoms of an undiagnosed bipolar disorder.  See July 2012 VA Medical Records.  The examiner discussed the Veteran's statements as to episodes of crying, verbal angry outbursts, difficulties following orders, and difficulties getting along with other enlistees, which he found were consistent with the Veteran's diagnosis of bipolar disorder.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's  bipolar disorder was incurred in service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bipolar disorder is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").



ORDER

Entitlement to service connection for bipolar disorder is granted.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


